DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 18-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 31, 2021.

Response to Amendment
The Amendment filed March 31, 2021 has been entered. 
Claims 18-19 have been canceled. 
Claim 20 has been added.
Claims 1-17 and 20 are pending in this application. 

Claim Objections
Claim 17 recites several sentences within and is objected to because periods may not be used elsewhere in the claim except for abbreviations.
The claim or claims must commence on a separate physical sheet or electronic page and should appear after the detailed description of the invention. Any sheet including a claim or portion of a claim may not contain any other parts of the application or other material. While there is no set statutory form for claims, the present Office practice is to insist that each claim must be the object of a sentence starting with "I (or we) claim," "The invention claimed is" (or the equivalent). If, at the time of allowance, the quoted terminology is not present, it is inserted by the Office of Data Management. Each claim begins with a capital letter and ends with a period. Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation, 37 CFR 1.75(i).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 9-13 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
The Examiner finds claims 9-13 dependence on claim 15 is improper claim form and arrangement because it does not contain a reference to a claim previously set forth and then specify a further limitation of the claimed subject matter. 
A series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim. However, a claim which depends from a dependent claim should not be separated by any claim which does not also depend from said dependent claim. It should be kept in mind that a dependent claim may refer to any preceding independent claim. In general, applicant's sequence will not be changed.  See MPEP § 608.01(n).
Pfizer, Inc. v. Ranbaxy Labs., Ltd., 457 F.3d 1284, 1291-92, 79 USPQ2d 1583, 1589-90 (Fed. Cir. 2006) (holding a dependent claim in a patent invalid for failure to comply with 35 U.S.C. 112, 4th paragraph).  Therefore, if a dependent claim does not comply with the requirements of 35 U.S.C. 112, 4th paragraph, the dependent claim should be rejected under 35 U.S.C. 112, 4th paragraph. 
Therefore, the Examiner finds claims 9-13 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to contain a reference to a claim previously set forth and then specify a further limitation of the claimed subject matter.
Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the statutory requirements.

Allowable Subject Matter
Claims 1-8, 14-17 and 20 are allowed.
Claims 9-13 would be allowed if the Applicant overcomes the rejection under 35 U.S.C. 112(d) as set forth above.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, Yanovsky et al. (U.S. Patent Application Publication No. 2017/0272209 A1) discloses: A method for distributing data of a plurality of files over a plurality of respective remote storage nodes (Claim 1: “A method for distributing data of a plurality of files over a plurality of respective remote storage nodes”.), the method comprising: 
a. splitting into segments, by at least one processor configured to execute code stored in non-transitory processor readable media, the data of the plurality of files (Claim 1: “splitting into segments, by one or more processors configured to execute code stored in non-transitory processor readable media, the data of the plurality of files”.);
b. . . . t highly sensitive chunks and v−t frequently demanded [data blocks], where highly sensitive chunks contain data which ought to be stored securely (Paragraph [0132]: “Selection of encryption strategy can depend on a client's preferences. In the case of segment level encryption strategy, the smallest amount of redundancy is introduced. However, this strategy allows only full segment READ and WRITE requests, since data may by encrypted and decrypted only by segments. If partial READ and WRITE requests are needed, then chunk level encryption strategy can be employed. Observe that the last strategy allows to read and write data by chunks. Chunk level strategy with K individual keys provides higher security level, however, it also introduces the highest redundancy.”) and highly demanded [data blocks] contain data which ought to be stored in highly-available manner (Paragraph [0101]: “In one or more implementations, data blocks can be categorized such as “hot,” “warm” and “cold.” Rating indexes can be managed for NAS blocks, and these rating indexes can be further employed to identify a category of a corresponding compound block. In this way, frequently used warm and hot categories of data can be handled locally (in memory and stored in locally attached SSD), while also being dispersed in the cloud. Furthermore, the cached part of file system is regularly snapshotted, sliced, turned into packages with encoded chunks, and then distributed over storage nodes. If a cache includes several independent storage devices, e.g., several SSD, then replication or erasure coding can be employed within cache to enhance data protection. An example process 500 is illustrated in FIG. 5.”);
c. encoding, by the at least one processor, v input chunks (Claim 1: “encoding, by the one or more processors, each segment into a number of codeword chunks, wherein none of the codeword chunks contains any of the segments”.) . . . ;
d. assigning, by the at least one processor, output chunks to remote storage nodes, wherein n output chunks produced from the same segment are assigned to n different storage nodes (Claim 1: “assigning, by the one or more processors, a plurality of packages to remote storage nodes, wherein the step of assigning corresponds to optimized ;
e. transmitting, by the at least one processor, each of the output chunks to at least one respective storage node (Claim 1: “transmitting, by the one or more processors, each of the packages to at least one respective storage node”); and
f. retrieving, by the at least one processor, at least a part of at least one of the plurality of files by downloading parts of output chunks from storage nodes (Claim 1: “retrieving, by the one or more processors, at least one of the plurality of files, as a function iteratively accessing and retrieving the packages of metadata and file data.”), where amount of data transferred from each storage node is optimized to minimize average latency for data reconstruction (Claim 1: “reducing retrieval latency by computing: i) availability coefficients for storage nodes using statistical data, wherein each availability coefficient characterizes predicted average download speed for a respective storage node; and ii) relevance coefficients for codeword positions”.).
However, the Examiner finds Yanovsky does not teach or suggest the claimed “b. preprocessing each segment and then splitting it into v of input chunks: t highly sensitive chunks and v−t frequently demanded chunks, where highly sensitive chunks contain data which ought to be stored securely and highly demanded chunks contain data which ought to be stored in highly-available manner; c. encoding, by the at least one processor, v input chunks (produced from the same segment) together with k−v supplementary input chunks into n of output chunks, where any of n output chunks do not contain copy of any fragment of highly sensitive chunks, while v−t output chunks are given by copies of v−t frequently demanded input chunks (these output chunks are further referred as frequently demanded output chunks), n≥k”. A search of the prior art did not reveal references that taught or suggested these limitations. The Examiner, therefore, finds the limitations of claim 1 as allowable over the prior art.  

	Claims 2-8 and 14-17 would also be allowable due to their dependency on an allowable base claim.

Prior Art
	The prior art of record, considered pertinent to the applicant’s disclosure, is listed in the attached PTO-892 form.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE VALLECILLO whose telephone number is (571)272-7716.  The examiner can normally be reached on 8:30 A.M. - 4:30 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALBERT DECADY can be reached on (571)272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/KYLE VALLECILLO/Primary Examiner, Art Unit 2112